Case 4:19-cv-13787-SDD-PTM ECF No. 9 filed 08/10/20         PageID.36   Page 1 of 15




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

EDDIE BURT WAGLE,

       Plaintiff,                                   Case No. 19-13787

v.                                                  Stephanie Dawkins Davis
                                                    United States District Judge
CORIZON, et al.,
                                                    Patricia T. Morris
       Defendants.                                  United States Magistrate Judge

                                              /

     OPINION AND ORDER OF PARTIAL DISMISSAL AND DENIAL OF
        MOTION FOR APPOINTMENT OF COUNSEL (ECF NO. 3)

       On December 26, 2019, pro se plaintiff Eddie Burt Wagle filed this civil

rights action pursuant to 42 U.S.C. § 1983. Wagle is a state prisoner in the custody

of the Michigan Department of Corrections, currently housed at the Macomb

Correctional Facility. (ECF No. 1). He names the following defendants: (1)

Corizon, (2) Shay Sattler, RN, (3) HUM McCarthy, (4) Jennifer Magda, LPN, (5)

Jane Doe, and (6) John Doe. Wagle’s claims of deliberate indifference and failure

to train and supervise arise out of Defendants’ inadequate treatment of his injuries

resulting from a beating by other prisoners while he was housed at the R.G. Cotton

Correctional Facility in Jackson, Michigan. Wagle seeks damages and injunctive

relief. Wagle has also moved for the appointment of counsel for discovery

purposes. (ECF No. 3).
     Case 4:19-cv-13787-SDD-PTM ECF No. 9 filed 08/10/20        PageID.37    Page 2 of 15




           Because Wagle has failed to state a claim for which relief may be granted

     against Defendants McCarthy, Jane Doe, and Lt. Muzzin, those defendants will be

  DISMISSED. The suit may proceed against the other defendants. Wagle’s

  motion for appointment of counsel will be DISMISSED WITHOUT

  PREJUDICE.

I.         FACTAL BACKGROUND

           On March 5, 2019, Wagle was in an altercation with two other prison

     inmates who beat him and kicked in the head and face. (ECF No. 1, PageID.4).

  Defendant Lt. Muzzin escorted Wagle to health care. (Id.) There, Muzzin took

  pictures of Wagle’s injuries and Defendant Nurse Sattler evaluated his condition.

  (Id.) Wagle reported to Sattler that he felt pain in his “nose, left cheek, right side

  of [his] face” and that he was getting a headache. (Id.) Sattler noted that Wagle

 had a “large lump” under one eye, a shoe-shaped scuff mark over his right

 eyebrow, and that his knee was bleeding. (Id.) Both Muzzin and Sattler asked

 Wagle if he had lost consciousness, and he responded that he “did not remember

 going to the ground.” (Id. at PageID.4-5).

           After two hours in a holding cell, Wagle was placed in a segregation unit.

 On his way there, he told Defendant Officer John Doe that he had a lot of pain in

 his face and was dizzy. (Id. at PageID.5). Doe told him to tell the nurse who

 would do “rounds” in the unit. (Id.)

                                             2
Case 4:19-cv-13787-SDD-PTM ECF No. 9 filed 08/10/20            PageID.38    Page 3 of 15




      When Defendant Nurse Magda arrived to give him medication, Wagle told

her that he had been in a fight, that he had severe pain in his face along with a

headache, and that he “didn’t feel right.” (Id.) His face was visibly swollen and

purple. (Id.) Magda told Wagle she could do nothing and instructed him to fill out

a kite. (Id.) That night, Wagle received no pain medication or ice. He was in

constant pain and had dizzy spells. (Id.)

      When Wagle stood up the next morning, he passed out and smashed the left

side of his face on the sink of his cell. (Id.) Wagle was taken to health care, where

medical staff commented on visible fractures in his face, and then transported him

to the hospital. (Id. at PageID.6). The doctor at the hospital told Wagle he had

seven fractures in the left side of his face, a “split” artery in his neck, and a severe

concussion. (Id.) He was admitted and placed in ICU. (Id.) The facial fractures

were surgically repaired on March 11, but the location of Wagle’s split artery and

extent of his other injuries precluded surgery on the artery at that time. (Id. at

PageID.6-7).

      Wagle has been told he remains at risk of severe injury or death because of

the arterial condition which cannot been treated. (Id. at PageID.6-8). Wagle

continues to have constant pain, balancing problems requiring the use of a cane,

and nerve damage on the left side of his face. (Id. at PageID.8). Wagle was found




                                            3
      Case 4:19-cv-13787-SDD-PTM ECF No. 9 filed 08/10/20         PageID.39    Page 4 of 15




  guilty of fighting and was ordered to pay $4,035.65 for his medical bills related to

  the March 6 fall. (Id. at 7).

            By way of relief, Wagle requests reimbursement for the medical care costs

  he paid, as well as compensatory and punitive damages. (Id. at PageID.11-12). He

  also seeks orders for adequate treatment and medication for his persisting medical

  issues, and for placement in a non-violent environment to protect him from the

  risks of further life-threatening injury. (Id. at PageID.11).

II.         LEGAL STANDARD

            A.     Screening and Pleading Standards

            Under the Prison Litigation Reform Act (PLRA), the court must screen for

      colorable merit every prisoner complaint filed against a state or governmental

      entity, and is required to dismiss those prisoner actions in which the complaint is

      frivolous, malicious, fails to state a claim upon which relief can be granted, or

      seeks monetary relief from a defendant immune from such relief. 28 U.S.C. §§

      1915(e)(2), 1915A; 42 U.S.C. § 1997e(c). A complaint is frivolous if it lacks an

      arguable basis in law or fact and may be dismissed if it is “based on legal theories

      that are indisputably meritless.” Denton v. Hernandez, 504 U.S. 25, 32 (1992)

  (citing Neitzke v. Williams, 490 U.S. 319, 325, 327-28 (1989)); see also Brown v.

  Bargery, 207 F.3d 863, 866 (6th Cir. 2000). The dismissal standard under the

  PLRA is equivalent to that of Federal Rule of Civil Procedure 12(b)(6). Hill v.

                                                4
Case 4:19-cv-13787-SDD-PTM ECF No. 9 filed 08/10/20            PageID.40     Page 5 of 15




Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S.

662 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). When

evaluating a complaint under that standard, courts “construe the complaint in the

light most favorable to the plaintiff, accept all well-pleaded factual allegations as

true, and examine whether the complaint contains ‘sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.’” Hill v.

Snyder, 878 F.3d 193, 203 (6th Cir. 2017) (quoting Iqbal, 556 U.S. at 678).

       A pro se civil rights complaint is to be construed liberally. See Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). Even so, Federal Rule of Civil Procedure

8(a) requires that a complaint set forth “a short and plain statement of the claim

showing that the pleader is entitled to relief,” as well as “a demand for the relief

sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is to “give the

defendant fair notice of what the claim is and the grounds upon which it rests.”

Twombly, 550 at 555 (citation omitted). While this notice pleading standard does

not require “detailed” factual allegations, it does require more than the bare

assertion of legal principles or conclusions. Twombly, 550 U.S. at 555. Rule 8

“demands more than an unadorned, the defendant-unlawfully-harmed me

accusation.” Iqbal, 556 U.S. at 678. A complaint will not “suffice if it tenders

‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting

Twombly, 550 U.S. at 557). “A claim has facial plausibility when the plaintiff

                                            5
Case 4:19-cv-13787-SDD-PTM ECF No. 9 filed 08/10/20            PageID.41    Page 6 of 15




pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. And although the court

must accept all well-pleaded factual allegations in the complaint as true, it need not

“‘accept as true a legal conclusion couched as a factual allegation.’” Twombly, 550

U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)); see also Iqbal,

556 U.S. at 678.

      To state a civil rights claim under 42 U.S.C. § 1983, a plaintiff must allege

that: (1) he or she was deprived of a right, privilege, or immunity secured by the

federal Constitution or laws of the United States; and (2) the deprivation was

caused by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48

(1988); Harris v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009). The plaintiff must

establish the liability of each individual defendant by that person’s own conduct.

“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must

plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662,

676 (2009).

      B.      Deliberate Indifference and Municipal Liability Standards

      A constitutional claim for the deprivation of adequate medical care requires

a prisoner to plead facts showing that “prison authorities have denied reasonable

requests for medical treatment in the face of an obvious need for such attention

                                            6
Case 4:19-cv-13787-SDD-PTM ECF No. 9 filed 08/10/20          PageID.42    Page 7 of 15




where the inmate is thereby exposed to undue suffering or the threat of tangible

residual injury.” Westlake v. Lucas, 537 F.2d 857, 860 (6th Cir. 1976). Deliberate

indifference “has two components, one objective and one subjective.” Johnson v.

Karnes, 398 F.3d 868, 874 (6th Cir. 2005) (citing Comstock v. McCrary, 273 F.3d

693, 702 (6th Cir. 2001), cert. denied, 537 U.S. 817 (2002)). The objective

component requires a plaintiff to show the existence of a “sufficiently serious”

medical need. Dominguez v. Corr. Med. Servs., 555 F.3d 543, 550 (6th Cir. 2009)

(citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)). To establish a serious need

for medical care, “Farmer requires only that ‘the inmate show that he is

incarcerated under conditions posing a substantial risk of serious harm[,]’ so as to

avoid ‘the unnecessary and wanton infliction of pain.’” Blackmore v. Kalamazoo

Cty., 390 F.3d 890, 896 (6th Cir. 2004) (quoting Farmer, 511 U.S. at 834). A

serious medical need may be demonstrated by a physician’s diagnosis mandating

treatment or a condition that “is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Id. at 897 (citations omitted).

      Establishing the second, subjective, component “requires a plaintiff to

‘allege facts which, if true, would show that the official being sued subjectively

perceived facts from which to infer substantial risk to the prisoner, that he did in

fact draw the inference, and that he then disregarded that risk.’” Dominguez, 555

F.3d at 550 (quoting Comstock, 273 F.3d at 703). “Mere negligence or malpractice

                                           7
       Case 4:19-cv-13787-SDD-PTM ECF No. 9 filed 08/10/20           PageID.43    Page 8 of 15




   is insufficient to establish an Eighth Amendment violation.” Ford v. Cty. of Grand

   Traverse, 535 F.3d 483, 495 (6th Cir. 2008) (citing Bowman v. Corr. Corp. of Am.,

   350 F.3d 537, 544 (6th Cir. 2003)).

             In Monell v. Department of Social Services, 436 U.S. 658, 692 (1978), the

   Supreme Court specifically held that liability for deprivation of civil rights cannot

   be based on a theory of respondeat superior, or mere supervisory or municipal

   liability. However, corporate or institutional liability may “be premised on some

   policy that caused a deprivation of [plaintiff’s] Eighth Amendment rights.”

   Starcher v. Correctional Medical Services, 7 Fed. App’x 459, 465 (6th Cir. 2001).

III.         DISCUSSION

             A.     Defendant Corizon

             Wagle alleges that MDOC healthcare contractor Corizon has no policies or

       procedures to address inmates’ head injuries and that its failure to train its

       employees prevented them from properly diagnosing and treating his concussion.

       A government entity may be held liable when execution of its policy causes injury.

       Los Angeles Cty., Cal. v. Humphries, 562 U.S. 29, 36 (2010) (citing Monell, 436

   U.S. at 694). A private entity which performs a traditional state function under

   contract to the state, “such as providing medical care to prison inmates[,]” also

   “may be sued under § 1983 as one acting ‘under color of state law.’” Hicks v.

   Frey, 992 F.2d 1450, 1458 (6th Cir. 1993) (citing West v. Atkins, 487 U.S. 42, 54

                                                  8
Case 4:19-cv-13787-SDD-PTM ECF No. 9 filed 08/10/20           PageID.44    Page 9 of 15




(1988)), abrogation on other grounds recognized by Warren v. Prison Health

Servs., Inc., 576 Fed. Appx. 545, 559 (6th Cir. 2014). “‘Like a municipality, a

government contractor cannot be held liable on a respondeat superior theory,’ but

rather ‘for a policy or custom of that private contractor.’” Winkler v. Madison

Cty., 893 F.3d 877, 904 (6th Cir. 2018) (quoting Johnson v. Karnes, 398 F.3d 868,

877 (6th Cir. 2005)) (emphasis in original).

      “When the plaintiff alleges supervisory liability based on failure to train and

supervise, or based on creation of a policy or custom, the plaintiff must show that

the failure to train and supervise or the policy or custom itself amounts to

deliberate indifference on the part of the supervisory officials.” Ronayne v.

Ficano, 173 F.3d 856 (6th Cir. 1999) (unpublished) (citing City of Canton v.

Harris, 489 U.S. 378, 388 (1989)). And “[w]here the need for training is obvious

‘and the inadequacy so likely to result in the violation of constitutional rights,’

supervisors and policymakers ‘can reasonably be said to have been deliberately

indifferent to the need.’” Grose v. Caruso, 284 Fed. Appx. 279, 283 (6th Cir.

2008) (citing Farmer, 511 U.S. at 841). The Supreme Court itself has

acknowledged that even a single incident of a federal rights violation may establish

municipal liability under a failure-to-train theory. Bd. of Cty. Comm’rs of Bryan

Cty., Okl. v. Brown, 520 U.S. 397, 409 (1997) (citing City of Canton, 489 U.S., at

390, and n. 10); see also Shadrick v. Hopkins Cty., Ky., 805 F.3d 724, 738–39 (6th

                                           9
Case 4:19-cv-13787-SDD-PTM ECF No. 9 filed 08/10/20         PageID.45    Page 10 of 15




Cir. 2015); Essex v. Cty. of Livingston, 518 Fed. Appx. 351, 355–56 (6th Cir.

2013).

      Here, Wagle has asserted that Corizon lacks policies and procedures to

address head injuries. That lack resulted in the health care provider’s failure to

diagnose his serious medical condition, with significant residual injuries.

Construing Wagle’s complaint liberally and in a light most favorable to him as the

court must, the need for training health care providers in caring for head injuries is

obvious. Wagle’s claim that Corizon has failed to provide that training is

plausible. The Complaint may proceed against Defendant Corizon.

      B.     Defendants McCarthy and Jane Doe

      Wagle asserts that Defendants Jane Doe and McCarthy (first name

unknown), nursing supervisor and health care unit manager respectively, failed to

supervise medical staff, including Defendant Sattler, and failed to ensure that they

were properly trained. Wagle’s allegations against these defendants consist only of

the assertion of their liability under the above theories. (See ECF No. 1,

PageID.10). By providing only “‘naked assertion[s]’ devoid of ‘further factual

enhancement,’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557), Wagle

has failed to meet the notice pleading requirements of Rule 8(a), Iqbal, and

Twombly. Therefore, Wagle has not alleged facts from which the court may

conclude these defendants are liable for his injury.

                                          10
Case 4:19-cv-13787-SDD-PTM ECF No. 9 filed 08/10/20          PageID.46    Page 11 of 15




      Further, Doe and McCarthy cannot be held liable on these allegations for

their failure to supervise and train. The Sixth Circuit has explained that it is

important not “to conflate a § 1983 claim of individual supervisory liability with a

claim of [institutional] liability.” Everson v. Leis, 556 F.3d 484, 495 (6th Cir.

2009). “For individual liability on a failure-to-train or supervise theory, the

defendant supervisor must be found to have ‘encouraged the specific incident of

misconduct or in some other way directly participated in it.’” Essex v. Cty. of

Livingston, 518 Fed. Appx. 351, 355 (6th Cir. 2013) (citing Phillips v. Roane

Cnty., 534 F.3d 531, 543 (6th Cir. 2008)) (internal quotation marks omitted).

Indeed, “[a]t a minimum a plaintiff must show that the official at least implicitly

authorized, approved, or knowingly acquiesced in the unconstitutional conduct of

the offending officers.’” Id. (quoting Shehee v. Luttrell, 199 F.3d 295, 300 (6th

Cir. 1999)).

      By contrast, the same type of claim against a municipality or other

institutional defendant is a “broader claim” regarding its customs or policies. Id.

(citations omitted). “Such claims do not require direct participation in or

encouragement of the specific acts; rather, these claims may be premised on a

failure to act.” Id. (citing Heyerman v. Cnty. of Calhoun, 680 F.3d 642, 648 (6th

Cir. 2012)).




                                          11
Case 4:19-cv-13787-SDD-PTM ECF No. 9 filed 08/10/20          PageID.47    Page 12 of 15




      Even construed liberally, the complaint has alleged no specific actions by

McCarthy or Jane Doe that would permit a finding of individual supervisory

liability. These defendants will be dismissed.

      C.     Defendant Corrections Officers Lt. Muzzin and John Doe

      Wagle claims Defendant Muzzin “had a duty to inform healthcare about the

severity of the beating” he received, and that she failed to do so intentionally, as a

result of his failure to cooperate with her investigation of the incident. (ECF No. 1,

PageID.11-12). Wagle’s allegations against Defendant John Doe are that about

two hours after Wagle’s evaluation in the medical unit, Doe escorted him from a

holding cell to segregation. On the way, Wagle informed Doe that he had “a lot of

pain in [his] face and was feeling dizzy.” (Id. at PageID.5). Doe told Wagle that

he had already been to health care, and that he should talk to the nurse when she

performed her rounds in segregation.

      Deliberate indifference constitutes the “unnecessary and wanton infliction of

pain” that may be “manifested by prison doctors in their response to the prisoner’s

needs or by prison guards in intentionally denying or delaying access to medical

care or intentionally interfering with the treatment once prescribed.” Newsome v.

Peterson, 66 Fed. Appx. 550, 551 (6th Cir. 2003) (citing Estelle v. Gamble, 429

U.S. 97, 104-05 (1976)). Defendant Muzzin took Wagle to health care

“immediately” after coming to speak with him after the altercation. (ECF No. 1,

                                          12
Case 4:19-cv-13787-SDD-PTM ECF No. 9 filed 08/10/20          PageID.48    Page 13 of 15




PageID.4). Muzzin and Defendant Sattler (a nurse) asked essentially the same

questions and obtained Wagle’s answers about his injuries and the incident. (Id. at

PageID.4-5). Wagle does not allege any act or omission that suggests Muzzin

interfered with or delayed his access to health care. He has not established

deliberate indifference on Muzzin’s part, and she will be dismissed.

      Doe, however, delayed treatment of Wagle’s evident pain and dizziness.

Wagle has stated a claim against Doe. See Newsome, 66 Fed. Appx. at 551 (a

“relatively short duration of the denial” of migraine medication causing severe pain

still stated a claim); id. (citing Westlake, 537 F.2d at 860) (“holding that a prisoner

who suffers pain needlessly when relief is readily available has a cause of action

against those whose deliberate indifference is the cause of his suffering”).

      D.     Defendant Nurses Sattler and Magda

      Wagle alleges that Defendant Sattler failed to place him under observation

or refer him to someone who could diagnose and treat a concussion. It also does

not appear that he was given any pain medication, ice, or other treatment by

Sattler. Defendant Magda declined to act on Wagle’s report of severe pain and

dizziness. Wagle’s head injury was an obvious serious need. Both defendant

nurses delayed or denied care, resulting in him suffering pain needlessly, and in

significant residual injury due to his subsequent fall.




                                          13
Case 4:19-cv-13787-SDD-PTM ECF No. 9 filed 08/10/20          PageID.49    Page 14 of 15




       Construing Wagle’s allegations liberally and in a light most favorable to

him, he has stated a claim for deliberate indifference as to the nurses’ failure to

treat his pain or see that he was properly diagnosed and treated. The suit may

proceed against Defendants Sattler and Magda.

      E.     Motion for Appointment of Counsel

      Under 28 U.S.C. § 1915(e)(1), a federal court may request an attorney to

represent an indigent plaintiff. Reneer v. Sewell, 975 F.2d 261 (6th Cir. 1992).

Except in rare circumstances, it is the practice of this court to consider the

appointment of counsel in prisoner civil rights cases only where exceptional

circumstances exist, or in certain cases only after a motion to dismiss or for

summary judgment has been decided. In order to make the determination whether

there are exceptional circumstances to appoint counsel, the court considers the type

of case involved, a plaintiff’s ability to represent himself, the complexity of the

case, and whether the claims presented are frivolous or have a small likelihood of

success. Reneer, 975 F.2d at 261; see also Mars v. Hanberry, 752 F.2d 254, 256

(6th Cir. 1995).

      Reading the complaint, it appears that Wagle has an adequate understanding

of the issues and matters involved in this case and he is able to articulate the claims

and arguments in a reasonable fashion. It also appears that the issues raised in his

complaint are straightforward and understandable and not of an unduly complex

                                          14
  Case 4:19-cv-13787-SDD-PTM ECF No. 9 filed 08/10/20             PageID.50    Page 15 of 15




      nature. Should dispositive motion(s) be decided in his favor, Wagle may re-file the

      motion for the appointment of counsel. At this time, however, the motion will be

      denied without prejudice.

IV.      CONCLUSION AND ORDER

            IT IS ORDERED THAT Wagle’s complaint is DISMISSED against

      Defendants McCarthy, Jane Doe, and Lt. Muzzin for failure to state a claim upon

      which relief may be granted. 28 U.S.C. § 1915(a)(1), (b)(1), (b)(2). The suit may

      proceed against the remaining defendants.

            IT IS FURTHER ORDERED that Wagle’s motion for appointment of

      counsel (ECF No. 3) is DENIED WITHOUT PREJUDICE.

            IT IS SO ORDERED.

                                              s/Stephanie Dawkins Davis
                                              Stephanie Dawkins Davis
                                              United States District Judge
      Dated: August 10, 2020
                                CERTIFICATE OF SERVICE

             I certify that on August 10, 2020, I electronically filed the foregoing paper
      with the Clerk of the Court using the ECF system, which will send notification of
      such filing to all counsel of record and I certify that I have mailed by United States
      Postal Service the paper to the following non-ECF participant(s): Eddie Wagle
      #23248, Macomb Correctional Facility, 34625 26 Mile Road, New Haven, MI
      48048.

                                                     s/Tammy Hallwood
                                                     Case Manager
                                                     (810) 341-7887


                                                15
